EXHIBIT 21 LIST OF SUBSIDIARIES OMEGA HEALTHCARE INVESTORS, INC. Subsidiary Jurisdiction of Incorporation Arizona Lessor – Infinia, Inc. Maryland Baldwin Health Center, Inc. Pennsylvania Bayside Street II, Inc. Delaware Bayside Street, Inc. Maryland Canton Health Care Land, Inc. Ohio Colonial Gardens, LLC Ohio Colorado Lessor – Conifer, Inc. Maryland Copley Health Center, Inc. Ohio Delta Investors, I, LLC Maryland Delta Investors II, LLC Maryland Dixon Health Care Center, Inc. Ohio Florida Lessor – Emerald, Inc. Maryland Florida Lessor – Meadowview, Inc. Maryland Georgia Lessor – Bonterra/Parkview, Inc. Maryland Hanover House, Inc. Ohio House of Hanover, Ltd Ohio Hutton I Land, Inc. Ohio Hutton II Land, Inc. Ohio Hutton III Land, Inc. Ohio Indiana Lessor – Jeffersonville, Inc. Maryland Indiana Lessor – Wellington Manor, Inc. Maryland Jefferson Clark, Inc. Maryland Leatherman 90-1, Inc. Ohio Leatherman Partnership 89-1, Inc. Ohio Leatherman Partnership 89-2, Inc. Ohio Long Term Care Associates – Texas, Inc. Texas Meridian Arms Land, Inc. Ohio NRS Ventures, LLC Kentucky OHI (Connecticut), Inc. Connecticut OHI (Florida), Inc. Florida OHI (Illinois), Inc. Illinois OHI (Indiana), Inc. Indiana OHI (Iowa), Inc. Iowa OHI Asset (CA), LLC Delaware OHI Asset (CO), LLC Delaware OHI Asset (CT) Lender, LLC Delaware OHI Asset (FL), LLC Delaware OHI Asset (ID), LLC Delaware OHI Asset (IL), LLC Delaware OHI Asset (LA), LLC Delaware OHI Asset (OH) Lender, LLC Delaware OHI Asset (PA), LLC Delaware OHI Asset (PA) Trust Maryland OHI Asset (TX), LLC Delaware OHI Asset (TX) Paris, LLC OHI Asset II (CA), LLC Delaware OHI Asset II (OH), LLC Delaware OHI Asset II (PA) Trust Maryland OHI Asset III (PA) Trust Maryland OHI Asset, LLC Delaware OHIMA, Inc. Massachusetts Orange Village Care Center, Inc. Ohio Pavillion North, LLP Pennsylvania Pavillion North Partners, Inc. Pennsylvania Pavillion Nursing Center North, Inc. Pennsylvania St. Mary’s Properties, Inc. Ohio Sterling Acquisition Corp. Kentucky The Suburban Pavilion, Inc. Ohio Texas Lessor – Stonegate GP, Inc. Maryland Texas Lessor – Stonegate Limited, Inc. Maryland Texas Lessor – Stonegate, L.P. Maryland Washington Lessor – Silverdale, Inc. Maryland Wilcare, LLC Ohio
